Order of disposition, Family Court, New York County (John Hunt, J.), entered on or about April 13, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and menacing in the third degree, and placed her on probation for a period of 2 years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no *129basis upon which to disturb the court’s determinations concerning identification and credibility. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.